Citation Nr: 0507070	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-33 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1942 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran died in May 2002.  


FINDINGS OF FACT

1.  The veteran died in May 2002.  

2.  At the time of his death, the veteran was service-
connected for schizophrenic reaction, paranoid, in remission 
(schizophrenia), at 30 percent disabling. 

3.  No application for dependency allowance was received from 
the veteran following the change of law on October 1, 1978.  


CONCLUSIONS OF LAW

1.  The veteran had an affirmative duty to apply for 
dependency allowance for benefits under 38 U.S.C.A. § 1115.  
38 U.S.C.A. § 1115 (West 2002).  

2.  Entitlement to accrued benefits is denied.  38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The agency of original jurisdiction provided the appellant 
notice of the passage of the VCAA and the duty to notify her 
regarding the claim in an October 2003 letter.  The VA fully 
notified the appellant of what is required to substantiate 
such claim in the notification letter.  In addition, the 
statement of the case (SOC) dated in September 2003 provided 
the appellant with a summary of the evidence, the applicable 
law and regulations and a discussion of the facts of the 
case.  The VCAA letter and the SOC specifically notified the 
appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, certificate of marriage, pertinent procedure 
history, VA medical records, and statements from the 
appellant.  In sum, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in the service connection claims. 

In light of the foregoing, as the appellant was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to her claim is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Dependency compensation (accrued)

The veteran served during World War II from August 1942 to 
May 1945.  In a June 1945 rating decision, he was service-
connected for schizophrenia and assigned a 50 percent 
disability rating.  The veteran's rating was increased to 70 
percent, effective April 1960, but eventually reduced back to 
50 percent, effective November 1962.    In an October 1963 
rating decision, the veteran's disability was reduced again 
to 30 percent, effective January 1964.  The veteran filed a 
Declaration of Marital Status to VA in January 1962, 
demonstrating his marriage to the appellant.  

A certificate of death was submitted by the appellant, which 
indicated that the veteran died in May 2002.  In June 2002, 
the appellant filed a claim for accrued benefits, asserting 
in her claim that her husband was receiving 30 percent 
disability benefits as a single man since January 1964.  She 
stated that the veteran filed the declaration of marital 
status in September 1962 and again in November 1962.  

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death. 38 U.S.C.A. 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).  Applications for accrued 
benefits must be received within one year after the date of 
the veteran's death.  38 U.S.C.A. § 5121(c).

In her notice of disagreement, the appellant specifically 
requested for retroactive payments for her husband based on 
spousal dependency allowance from October 1, 1978 until his 
death in July 2002.  The RO denied her claim for accrued 
benefits in the rating decision and SOC dated in September 
2003.  The basis of the denial is that dependency allowance 
was not payable to veteran's rated below 50 percent disabled 
until October 1, 1978.  Veterans were notified by mail in 
1978 of the new law allowing dependency allowances for those 
rated 30 percent and above.  A second notification was mailed 
in 1981.  Veterans were advised that in order to received 
additional benefits for their dependents, they would have to 
confirm their current dependency status.  According to the 
RO, the last correspondence with the veteran was dated in 
September 1965.  

In her substantive appeal, the appellant contended that it 
was not her husband's obligation to file a claim for 
dependency.  As the veteran had filed their marriage 
certificate many years before the change of law on October 1, 
1978, her marriage to the veteran was already on record with 
VA at the time the law changed.  Appellant asserts that since 
the marriage was already of record, VA should have reinstated 
the dependency allowance when the law changed in 1978.  

Prior to October 1, 1978, 38 U.S.C.A. § 1115 read as follows:  

Any veteran entitled to compensation at 
the rates provided in section 314 of this 
title [redesignated as § 1114 by § 5(a) 
of the Department of Veterans Affairs 
Codification Act, supra], and whose 
disability is rated not less than 50 per 
centum, shall be entitled to additional 
compensation for dependents . . . .

Effective October 1, 1978, section 102(b) of Pub. L. No. 95-
479 amended § 1115 by substituting "30 percent" for "50 
percent."  

As the appellant has not asserted that the veteran responded 
to the letters in 1978 or 1981, the critical issue in this 
case is whether VA had an affirmative duty to institute the 
dependency allowance as of October 1, 1978 based upon the 
knowledge that the veteran was married to the appellant by 
his last communication in the 1960s or did the veteran need 
to take affirmative action by applying for such benefits in 
response to the notification letters in 1978 or 1981.  

Effective dates for awards of benefits is found in 
38 U.S.C.A. § 5110(g), which provides:

Subject to the provisions of section 5101 
of this title, where compensation . . . 
is awarded or increased pursuant to any 
Act . . . , the effective date of such 
award or increase shall be fixed in 
accordance with the facts found but shall 
not be earlier than the effective date of 
the Act . . . . In no event shall such 
award or increase be retroactive for more 
than one year from the date of 
application therefor . . . .

Crucial in the language of Section 5110(g) is that the 
effective date would be based upon the "date of 
application," but no earlier than the date of the Act.  In 
other words, a veteran has an affirmative duty to apply for 
such benefits.  

Pertaining to dependency allowance, if there was an ambiguity 
as to whether the veteran would automatically receive the 
dependency allowance or was required to affirmatively apply, 
the notification provisions appear to have addressed the 
issue.  

The notification provisions (in effect in 1978 and 
thereafter) formerly codified in 38 U.S.C. § 241 
(redesignated without substantive change as § 7722 by the 
Department of Veterans Affairs Codification Act, Pub. L. No. 
102-83, § 2(b), 105 Stat. 378, 400 (1991) [hereinafter § 
7722]), and the notification provisions contained in the 
Department of Veterans Benefits (DVB) Circular 21-78-10, 
Implementation of Public Law 95-479, at 4 (October 18, 1978) 
[hereinafter DVB Circular 21-78-10]. Section 7722(c), (d) 
provides:
		
(c) The Secretary shall distribute full 
information to eligible veterans and 
eligible dependents regarding all 
benefits and services to which they may 
be entitled under laws administered by 
[VA] . . . . . . . .

(d) The Secretary shall provide, to the 
maximum extent possible, aid and 
assistance . . . to . . . veterans . . . 
and eligible dependents with respect to 
subsection[] . . . (c) . . . and in the 
preparation and presentation of claims 
under laws administered by [VA].

Page four of DVB Circular 21-78-10 provides:

(4) A preprinted computer letter (Exhibit 
D) will be sent as soon as possible 
(probably mid-November) to all veterans 
in receipt of compensation based on 30% 
through 49% disability.

(a) This letter will indicate that 
additional compensation for dependents is 
now payable to veterans 30% or more 
disabled and will contain a form on the 
reverse side which may be used to apply 
for such benefits. The regional office of 
jurisdiction will be shown as the return 
address on these letters for all cases 
including [relocation of active cases] 
located at the [the Records Processing 
Center].

Again, the notification provisions, specifically (4)(a) of 
the DVB Circular 21-78-10,  indicate that it was intended 
that the veteran affirmative apply for dependency benefits.  
There was no directive or indication that the letters would 
inform veterans that those who were already married under 
records with VA would automatically receive the dependency 
allowance.  This is understandable as veterans who were 
married anytime prior to October 1, 1978 could have been 
divorced or a widower on October 1, 1978.  

In this case, while VA knew that the veteran was married in 
the 1960s, there was no indication in the record that the 
veteran continued to be married on October 1, 1978 or 
thereafter.  Pertinent law also does not support appellant's 
argument.  No where in the law or regulations did it state, 
or otherwise infer, that veterans who were known by VA to be 
married prior to October 1, 1978 would automatically receive 
a dependency allowance from that date forward.  In fact, the 
1978 and 1981 notifications stated the opposite.  The veteran 
was instructed in the letters to apply for dependency 
benefits.  (emphasis added).  This is consistent with 
38 U.S.C.A. § 5110(g).  A response to the 1978 or 1981 
letters indicating that he was still married would have 
initiated the application process for dependency benefits.  
However, no such communication from the veteran was received.  

In addition to the pertinent law and procedures already 
discussed, a Court of Veterans Appeals (Court) case, Gold v. 
Brown, 7 Vet. App. 315 (1995) decided a similar issue on 
appeal.  There, a veteran first applied for dependency 
allowance in 1990, but was asking for retroactive benefits to 
be applied prior to that date as he had been married to his 
wife since 1946.  In rejecting his claim for retroactive 
dependency benefits, the Court found that:

Pursuant to § 5110(g), the appellant 
first met the criteria for a dependency 
allowance on October 1, 1978, which is 
also "the effective date of the Act," 
Pub. L. No. 95-479.  However, because the 
appellant did not file an application for 
a dependency allowance until December 
1990, he can obtain retroactive 
dependency allowance for his wife for 
only "no more than one year [prior to] 
the date of application [December 
1990]."  38 U.S.C. § 5110(g).  Thus, the 
BVA properly determined that the 
effective date of the award of a 
dependency allowance is January 1, 1990.  
See 38 U.S.C. § 5111 (payment of monetary 
benefits based on an award of 
compensation may not be made before the 
first day of the calendar month following 
the month in which the award became 
effective under 38 U.S.C. § 5110).

Gold v. Brown, 7 Vet. App. 315  (1995)

While the Gold case was factually different in so far as the 
veteran in that case did not contend that VA knew about his 
marital status prior to October 1, 1978, the Court's ruling 
that the effective date of the award of a dependency 
allowance would be based upon the date of the application is 
still on point.  The holding is that the benefits are awarded 
based upon when the veteran applies, not when the veteran 
initially became eligible for such benefits.  

In sum, despite the fact that VA knew prior to October 1, 
1978 that the veteran was married, he was still required, and 
instructed by notification letters, to take an affirmation 
action to receive such benefits.  The veteran never applied 
for dependency allowance benefits following the change of law 
on October 1, 1978.  As such, retroactive dependency 
allowance cannot be applied.  

The pertinent facts in this case are not in dispute and the 
law is dispositive.  The appellant's claim must therefore be 
denied because it is without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


